                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

DR. KARL ARRIOLA,

               Plaintiff,

       v.                                                   Case No: 2:18-cv-00036 JPS
CARDINAL STRITCH UNIVERSITY, INC.,

               Defendant.


                                    MOTION TO WITHDRAW


       Emily A. Constantine hereby moves this Court for an order allowing her to withdraw as

one of the attorneys for Cardinal Stritch University, Inc. (“Cardinal Stritch”). The grounds for this

motion are as follows:

       1.      The undersigned will no longer be associated with Husch Blackwell LLP after

November 23, 2018.

       2.      Other attorneys at the law firm of Husch Blackwell LLP will continue to represent

Cardinal Stritch in this case. As a result, the undersigned counsel’s withdrawal will not adversely

affect the representation of Cardinal Stritch and will not delay the disposition of this case.

       WHEREFORE, the undersigned respectfully requests that this Court enter an order

allowing for her withdrawal as counsel for Cardinal Stritch University, Inc.

       Dated this 13th day of November, 2018.

                                               HUSCH BLACKWELL LLP
                                               Attorneys for Defendant Cardinal Stritch
                                                University, Inc.
                                               s/ Emily A. Constantine
                                               Emily A. Constantine
                                               555 East Wells St. Suite 1900
                                               Milwaukee, WI 53202-3819
                                               Phone: 414-271-2300/ Fax: 414-223-5000
                                               Emily.Constantine@huschblackwell.com


         Case 2:18-cv-00036-WED Filed 11/13/18 Page 1 of 1 Document 59
